

116 HR 8390 IH: To require the Director of the National Science Foundation to establish a grant program to make grants to eligible entities to develop instructional content on artificial intelligence, and for other purposes.
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8390IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Mr. Tonko (for himself and Mr. Reschenthaler) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Director of the National Science Foundation to establish a grant program to make grants to eligible entities to develop instructional content on artificial intelligence, and for other purposes.1.Grant program for artificial intelligence instructional content(a)In generalBeginning not later than January 1, 2022, the Director shall award grants on a competitive basis to eligible entities to research the development of instructional content for teachers of a public elementary school or secondary school in accordance with subsection (e).(b)Applications(1)In generalTo be eligible to receive a grant under subsection (a), an eligible entity shall submit to the Director an application at such time, in such manner, and containing such information as the Secretary may require, which shall include—(A)an explanation detailing how the proposed research and development of instructional content by such eligible entity would complement and enrich a curriculum approved by a State educational agency for implementation in a public elementary school or secondary school; and(B)a plan to—(i)develop or adapt instructional content in accordance with subsection (e);(ii)pilot such instructional content in a public elementary school or secondary school; or(iii)assess the comprehension of students after the instruction of such pilot instructional content to determine the efficacy of such instructional content.(2)Conditions for receiving a grantAs a condition of receiving a grant under this section, an eligible entity shall agree to—(A)report to the Director, at such time and in such manner as the Director may require, on—(i)the activities carried out and materials developed using funds from such grant; and(ii)input received from any teacher of an elementary school or secondary school that has successfully used the instructional content within the curriculum of such school;(B)ensure that all instructional content created as a result of such grant are freely available to the public; and(C)comply with the requirements of section 3474.20 of title 2, Federal Code of Regulations.(c)Review board(1)EstablishmentThe Director shall establish, and appoint individuals to, a review board to select the grant recipients in accordance with—(A)the standard metrics in the most recent version of the National Science Foundation Proposal and Award Policies Guide; and(B)the metrics outlined in subsection (d).(2)CompositionThe review board shall be equally comprised of the following:(A)Faculty members at institutions of higher education with expertise in artificial intelligence.(B)Faculty members at institutions of higher education with expertise in education.(C)Teachers at institutions of higher education.(D)Teachers at elementary schools or secondary schools, including elementary schools or secondary schools receiving funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.).(E)Professionals who, as determined by the Director, spend the majority of their workday interacting with artificial intelligence tools in the workplace.(d)Additional selection metricsThe Director shall develop metrics, for the review board to measure the likely success of an application, that assess—(1)the ability for the instructional content derived from the research grants to be widely distributed, and easily accessible, to public elementary schools and secondary schools;(2)the ability for the instructional content derived from the research grants to reach a diverse student body; and(3)the ability for the instructional content derived from the research grants to address the unique needs of a school receiving Federal funds under Title 1 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).(e)Instructional content(1)In generalAn eligible entity conducting research under subsection (a) shall devise a comprehensive and structured series of exercises—(A)appropriate to each grade level; and(B)designed to—(i)convey the principles behind, mechanics of, and societal implications or ethics of the use of artificial intelligence; and(ii)provide teaching instructions for teachers at elementary schools or secondary schools on such mechanisms when needed.(2)Teaching instructionsIn providing teaching instructions for teachers at elementary schools or secondary schools under paragraph (1), an eligible entity may include the following:(A)Prescribed worksheets.(B)Textbooks or other reading materials.(C)Educational games.(D)Digital instructional resources, including web-based applications, mobile applications, or application programming interfaces.(E)Virtual professional development programs for teachers at elementary schools or secondary schools, including webinars, online conferences, or massive open online courses.(F)Tools to improve the accessibility of instructional content to students with learning disabilities.(G)Tools to improve the accessibility of instructional content to students learning English as a second language.(H)Any other materials or activities that the Director determines to be necessary to accomplish the general goal outlined in paragraph (1)(B)(i).(3)TopicsIn conveying the mechanisms behind artificial intelligence and the societal implications of the use of artificial intelligence, an eligible entity may address the following topics:(A)How artificial intelligence systems work, including—(i)how artificial intelligence systems perceive and interact with their surrounding environments;(ii)how artificial intelligence systems derive patterns and relationships from data; and(iii)how artificial intelligence systems adapt based on the acquisition of new information.(B)The societal implications of the broad application of artificial intelligence systems, including—(i)investigating when and how bias may be intentionally or unintentionally created when using artificial intelligence;(ii)investigating the tradeoffs between privacy and security as it pertains to the use of artificial intelligence applications; and(iii)investigating the likely future impacts of artificial intelligence on society.(C)Any other topics determined necessary by the Director.(f)Evaluation(1)In generalNot later than 4 years after the date of the enactment of this Act, and every 3 years thereafter, the Director shall evaluate the grant program under this section.(2)ContentIn evaluating the grant program under subsection (a), the Director shall include—(A)a common set of benchmarks and assessment tools to identify best practices and materials developed and demonstrated by the grant recipients; and(B)recommendations for future expansion of such program.(3)PublicationNot later than 30 days after the completion of the evaluation under paragraph (1), the results of such evaluation shall be made available on a publicly accessible website of the National Science Foundation.(g)DefinitionsIn this section:(1)Artificial intelligenceThe term artificial intelligence means a machine-based system that—(A)can, for a given set of human-defined objectives, make predictions, recommendations, or decisions that influence real or virtual environments; and(B)uses machine and human-based inputs to—(i)perceive real and virtual environments;(ii)abstract such perceptions into models through analysis in an automated manner; and(iii)use model inference to formulate options for information or action.(2)DirectorThe term Director means the Director of the National Science Foundation.(3)Eligible entityThe term eligible entity means—(A)a State research agency;(B)a Federal research agency;(C)an institution of higher education;(D)a junior or community college;(E)a nonprofit organization with a history of publishing peer-reviewed research in the fields of education, computer science, or related fields; or(F)any combination of subparagraphs (A) through (E).(4)Elementary school; secondary schoolThe terms elementary school and secondary school have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(5)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(6)Instructional contentThe term instructional content means lesson plans, educational tools, and educational resources designed to assist in the teaching of a concept or series of concepts in a structured manner to students in elementary schools or secondary schools.(7)Junior or community collegeThe term junior or community college has the meaning given that term in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).(8)State educational agencyThe term State educational agency means the State board of education or other agency or officer primarily responsible for the State supervision of public elementary schools and secondary schools, or, if there is no such officer or agency, an officer or agency designated by the Governor or by State law.2.Robert Noyce Teacher Training and Education ProgramSection 10(i)(5) of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1(i)(5)) is amended to read as follows:(5)the term mathematics and science teacher means—(A)a science, technology, engineering, mathematics, or computer science, including cybersecurity, teacher at the elementary school or secondary school level; or(B)a teacher at an elementary school or secondary school who instructs from a curriculum that incorporates, to a substantial degree, quantitative data analysis..